               Case 2:19-cv-00877-BJR Document 27 Filed 06/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
                                                    )
 9   CHRISTOPHER DUNSTON, individually )
     and on behalf of all others similarly situated )       CASE NO. 2:19-cv-00877-BJR
10                                                  )
                            Plaintiff,              )       ORDER GRANTING MOTION FOR
11                                                  )       LEAVE TO WITHDRAW
                    v.                              )
12                                                  )
     SIGNAL HILL TELECOM SERVICES US, )
13   INC.,                                          )
                                                    )
14                          Defendant.              )
15

16          Before the Court is Sheehan Sullivan, Devin Smith, and the law firm of Davis Wright

17   Tremaine LLP’s Motion for Leave to Withdraw as counsel for Defendant Signal Hill Telecom

18   Services US, Inc. Dkt. No. 21. Western District of Washington Local Rule 83.2 provides that
19
     attorneys “will ordinarily be permitted to withdraw until 60 days before the discovery cut off date
20
     in a civil case” with the discovery deadline in this case currently set for October 15, 2020. Local
21
     Rules W.D. Wash. LCR 83.2(b)(1); Dkt. No. 20. No objections to the motion have been filed. See
22
     Dkt. No. 23.
23

24          Being fully informed as to the grounds of the motion and based on the record of the case

25   including the Report Explaining Actions Taken to Procure Substitute Counsel, Dkt. No. 25, the
                                                        1
             Case 2:19-cv-00877-BJR Document 27 Filed 06/29/20 Page 2 of 2




     Court hereby GRANTS the motion.
 1

 2

 3         DATED this 29th day of June, 2020.

 4

 5                                                  _______________________________
                                                    BARBARA J. ROTHSTEIN
 6
                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
                                                2
